DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION, filed October 28, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 2, 2021, item no. 2, is withdrawn.
Applicant’s amendment to claim 9 overcomes the rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, item no. 4.  Accordingly, the rejection under 112(b) is withdrawn.
Claim 1 has been amended to include the allowable subject matter of now-cancelled claim 2 set forth in the prior Office action, item no. 11.  Accordingly, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as set forth in the prior Office action, item no. 7, is withdrawn.  Furthermore, claim 9, which recites allowable subject matter as set forth in the prior Office action, item no. 11, has been rewritten in independent form.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s network printing system comprising a user device, including the following limitations, in combination:
 	- a processor to:
		encrypt a print job using a public key of a user, and
 		compute a re-encryption key using a private key of the user and a public 
 	     key of a printer; and
	- a transmitter to:
 		transmit the encrypted print job to a print server, and
		transmit the re-encryption key to the print server.
	Claims 3-8 depend from claim 1 	
 	Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s network printing system, including the following limitations, in combination: 
	- a first user device comprising:
		a processor to encrypt a print job using a public key of a user, and
		a transmitter to transmit the encrypted print job to a print server;
	- a second user device or a second server to compute a re-encryption key and transmit the re-encryption key to the first user device or the print server.	
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s network printing method, including the following limitations, in combination:
 	- receiving, by the print server, a re-encryption key;
 	- re-encrypting, by the print server, the encrypted print job using the re-encryption key; and
	- transmitting, by the print server, the re-encrypted print job to a printer;
	- wherein the re-encryption key is computed using a private key of the user and a public key of the printer.
 	Claims 11-14 depend from claim 10.
 	Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s non-transitory machine-readable storage medium encoded with instruction executable by a processor, the machine-readable storage medium comprising instructions to:
	- re-encrypt an encrypted print job using a re-encryption key, the encrypted print job encrypted using a public key of a user;
 	- transmit the re-encrypted print job to a printer;
	- wherein the re-encryption key is computed using a private key of the user and a public key of the printer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677